Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In the Decision on Appeal, the Patent Trial and Appeal Board (PTAB) reversed the rejections of Claims 8-13 and 15-20. The PTAB also affirmed the rejection of Claims 1-6, but in doing so designated its affirmance as including a new ground of rejection pursuant to 37 C.F.R. 41.50(b), thus making it a non-final decision and not subject to judicial review. Applicant has opted to reopen prosecution with the pending claims.
Applicant has cancelled rejected Claims 1-6. The only remaining claims are those that the PTAB found as being patentable over the applied art. Namely, Claims 8-13 and 15-20. Thus, Claims 8-13 and 15-20 are deemed allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON MIKUS whose telephone number is (571)272-7829.  The examiner can normally be reached on 9:00a-5:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON MIKUS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745